Citation Nr: 0422381	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a hip 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1968 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision.    


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice under the VCAA, as well as 
to ensure that all pertinent evidence is associated with the 
claims file.

First, after a preliminary review of the record on appeal, 
the Board finds that the RO has not properly apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, in regard to his claims.  In particular, it is 
noted that the RO's letter that was issued in January 2002 
advised the veteran as to what the evidence must show to 
establish entitlement to service connection on the merits, 
but did not include notification as to what would be required 
to reopen his previously-disallowed claims.  Thus, on remand, 
the RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating each of his claims, and must also provide him 
with opportunity to submit any information or evidence in his 
possession that is pertinent to his appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, on a form received in February 2001, the veteran 
authorized VA to obtain records on his behalf from "Leestown 
Drive" for 1992.  It appears that he was referring to the 
Leestown Division of the Lexington, Kentucky VA Medical 
Center.  It is unclear whether the veteran was asserting that 
he had treatment in 1992 for the disabilities at issue in 
this appeal, but as it does not appear that the RO has 
requested these records, on remand the RO should attempt to 
associate such with the claims file.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Third, the veteran maintains that he injured his back, hip, 
and shoulder during exercises carried out in Panama (South 
America) between January 1970 and July 1970.  He has reported 
that he was serving aboard a ship at that time, but has not 
been able to furnish the name of that ship.  He contends that 
he was hospitalized for one week at a private, not military, 
facility in the Panama Canal.  (A response in the claims file 
indicates that a search for such records was negative).  The 
veteran, through his representative, has requested that 
additional efforts be made to locate service records, such as 
ship logs, that may show his hospitalization during that 
period.  In that regard, service personnel records in the 
file indicate that the veteran's unit assignment during 1970 
was Company B, 1st Battalion, 2nd Marine Division, stationed 
at Camp Lejeune.  It is unclear whether the veteran had 
service in the Panama Canal or whether he was on board a ship 
such that pertinent ship logs would be available.  Thus, the 
RO should ascertain the veteran's duty assignments for the 
period in question and undertake appropriate follow-up 
development to associate all relevant records with the claims 
file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of whether new and 
material evidence has been received to 
reopen claims of entitlement to service 
connection for back, hip, and right 
shoulder disabilities.  The RO should 
include a request that the veteran to 
provide any additional details relevant to 
the claimed in-service injuries, to 
include the name of the ship he was on.

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for back, hip, and right shoulder 
disabilities.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records not 
already obtained for association with the 
claims file, to include treatment records 
from the Leestown Division, Lexington VA 
Medical Center in 1992.  

3.  The RO should contact the appropriate 
service department(s) and ascertain the 
veteran's duty assignment(s) during the 
January to July 1970 period, and to 
determine if there are any additional 
service medical or personnel records 
pertaining to the veteran.  In particular, 
a request should be made to obtain 
documentation relevant to the reported 
training exercise, sick call notations, or 
other reports such as ship logs, if 
applicable, dated between January 1970 and 
July 1970, pertinent to hospitalization of 
the veteran while on exercises in Panama 
(South America).  For purposes of this 
search, available records currently show 
the veteran's unit assignment during 1970 
was Company B, 1st Battalion, 2nd Marine 
Division, stationed at Camp Lejeune.  If 
records are not obtainable, the RO should 
obtain specific confirmation of that fact, 
for inclusion with the claims file.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on appeal, with consideration of 
any additionally-received evidence.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


